Citation Nr: 1731568	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 60 percent for residuals of pulmonary tuberculosis with asbestos related pleural disease and restrictive pulmonary defect.  

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  

6.  Entitlement to a compensable disability rating for erectile dysfunction.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
8.  Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.



REMAND

This matter must be remanded to schedule the Veteran for a Board hearing.  

In his May 2013 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge from Washington, DC.  A hearing was scheduled for August 2016.  In July 2016, he confirmed that he would appear at the hearing, but he then failed to appear on the day of the hearing.  In February 2017, the Veteran submitted a duplicate copy of his prior confirmation indicating that he would be attending the August 2016 hearing.  

Because it was not clear from this submission, the Board then sent the Veteran a letter in June 2017 asking him to clarify whether he would like to testify at a Board hearing.  The letter informed him that if he did not respond within 30 days the Board would use his previous selection to determine his choice of hearing.  The Veteran did not respond to the Board's June 2017 letter.  

Thus, the Board must now look to his last selection, which was his February 2017 submission of his prior confirmation that he would attend the hearing.  Under these circumstances, the Board finds that remand for a hearing is needed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

